BY THE COURT.
The leading facts to support the action _ correspond with those in the case of Elmore v. The Alida [Case No. 4,419]. The. suit was commenced October 17, on a bill for milk supplied at daily trips during the month of September, amounting to $38.39; and for potatoes, supplied also daily from September 22 to October 10, amounting to $24.33. The lien particulars were filed October 17, the debt being contracted for each article of supply on the day of its delivery to the boat. The right of. action, therefore, is only preserved by filing a lien specification within ten days thereafter. Two particulars of the debt contracted anterior to the 6th of October can be recovered against the vessel. The lien, therefore, ceased its action by the departure of the boat from this port, if the creditor did not avail himself of the statutory privilege to resuscitate it by filing a lien specification within ten days after that event.
A reference must be had to a commissioner, to ascertain the amount recoverable on these principles.